FULMER, Acting Chief Judge.
James A. Brown appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In 1994, Brown pleaded no contest to armed robbery while reserving the right to appeal the trial court’s denial of his motion to dismiss the charge. Brown’s conviction was affirmed on direct appeal.
Brown alleges that his plea was involuntary because counsel guaranteed that his conviction would be reversed on direct appeal and the charge would be dismissed. He further alleges that he would not have pleaded but would have proceeded to trial if not for counsel’s assurance that the conviction would be reversed on appeal. This claim is facially sufficient and is not refuted by any record attachments provided by the trial court. We therefore reverse and remand for an evidentiary hearing.
Brown also alleges that counsel was ineffective in failing to timely file a notice of appeal from his judgment and sentence. This error has already been rectified because Brown was granted a belated appeal. We therefore affirm as to this claim.
Affirmed in part; reversed in part; and remanded for an evidentiary hearing.
NORTHCUTT and CASANUEVA, JJ., concur.